                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

KENNETH F. DAVIS                                                                  PLAINTIFF
ADC #127248

v.                                5:18-cv-00001 BRW-PSH

JARRED SHERRILL, et al.                                                        DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommended Disposition (Doc.

No. 109) submitted by United States Magistrate Judge Patricia S. Harris. No objections have

been filed. After careful consideration, I approve and adopt the Proposed Findings and Partial

Recommended Disposition in all respects.

       Accordingly, Plaintiff’s motion for injunctive relief (Doc. No. 102) is DENIED.

       IT IS SO ORDERED this 13th day of May, 2019.



                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE
